Citation Nr: 1511136	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for gastroesophageal disease (GERD), to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and IM.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared before the undersigned in December 2014 and delivered sworn testimony via video conference hearing at the RO.

The reopened claim of entitlement to service connection for hypertension, and the issues of service connection for sleep apnea and entitlement to an increased rating for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the December 2014 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issues of entitlement to service connection for GERD and entitlement to a TDIU.

2.  A February 2007 RO decision denied entitlement to service connection for hypertension.

3.  Evidence received subsequent to the February 2007 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for GERD and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The February 2007 RO decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  Evidence received since the February 2007 decision is new and material, and the Veteran's claim of entitlement to service connection hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the issues of entitlement to service connection for GERD and entitlement to a TDIU.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran indicated on the record at his December 2014 Board hearing that he wished to withdraw the issues of entitlement to service connection for GERD and entitlement to a TDIU; hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

II.  Whether new and material evidence was received to reopen a claim for service connection for hypertension

In light of the favorable decision to reopen the Veteran's hypertension claim, any deficiency as to VA's duties to notify and assist, as to that aspect of the claim, is rendered moot.

A RO decision dated in February 2007 denied entitlement to service connection for hypertension.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veteran assets that his hypertension is related to his service-connected diabetes.  In a letter received in May 2014 the Veteran's private physician essentially suggested that the Veteran's hypertension was related to his service-connected diabetes.  The Board finds that the private examiner's opinion pertains to an unestablished fact necessary to substantiate the claim (a link to service-connected disability), and it, together with the medical records that document hypertension, raises a reasonable possibility of substantiating the claim.  As such, the Board finds, as did the RO, that new and material evidence has been received to reopen the hypertension claim.


ORDER

The appeal of entitlement to service connection for GERD is dismissed.

The appeal of entitlement to TDIU is dismissed.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for hypertension, and, the claim is reopened.


REMAND

As for the issue of entitlement to an increased rating for diabetes mellitus, the Board notes that at his December 2014 Board hearing the Veteran essentially indicated that his diabetes had worsened since his last examination.  Further, and in light of the Veteran's hearing testimony, the Board finds that the medical evidence of record is insufficient to determine whether the Veteran's diabetes mellitus requires the regulation of activities.  The Board also notes that the Veteran's claims of sleep apnea and hypertension are based, at least in part, as being secondary to or complications of service-connected diabetes mellitus.  While the Veteran has undergone VA examinations concerning those issues, the examinations either lacked a rationale for the opinion expressed or did not address whether such were aggravated by his service-connected diabetes.  As such, the Board finds that the Veteran should be scheduled for a diabetes mellitus examination to address the medical matters raised by these issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment for the issues remaining on appeal dated since April 8, 2014, and associate them with the record.

2.  The Veteran should be afforded a VA examination to determine the severity of his service-connected diabetes mellitus.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examiner is asked to specifically state whether the Veteran's diabetes mellitus requires the regulation of activities.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has sleep apnea and hypertension that (a) are proximately due to or the result of the service-connected diabetes, or (b) are aggravated (made permanently worse) by the service-connected diabetes.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


